DETAILED ACTION
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
	Claims 1-17 are pending.

Claim Rejections - 35 USC § 102
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2,967,556 (Jaworski).
Regarding claim 1, Jaworski discloses a clamp (10; see Figures 1-6) comprising:
two substantially planar plates (15; annotated Figure 2 below in the Response to Arguments section has been provided for clarity of what structure the Examiner interprets as a plate) opposite from and generally parallel to one another, each plate having a mounting hole (see annotated Figure 1 below) formed therein for receiving a fastener;
two teeth (18), each tooth extending from a respective one of the two plates, such that each tooth is generally perpendicular to the plates, and such that each tooth extends towards the other from its respective plate (see Figures 1 and 3); and
a tongue (14) opposite from and mechanically interfaced between the two plates, such that the tongue has a concave curved profile between the plates, and such that when a force is applied in a first direction by a fastener engaging with the clamp through the mounting holes, compression of the plates towards one another causes deflection of the tongue in a second direction substantially perpendicular to the first direction (an inherent feature in that engaging a fastener with the clamp through the mounting holes would compress the plates towards one another, thereby deflecting the tongue).

    PNG
    media_image1.png
    444
    439
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 1 of Jaworski
Regarding claim 2, Jaworski discloses the tongue (14) has formed therein a guide hole (11 or shown above in annotated Figure 1) and a flange (15) on either side of the guide hole (see Figure 1).
Regarding claim 3, Jaworski discloses the guide hole (11 or shown above in annotated Figure 1) is configured to guide a path of the fastener through the clamp (10).
Regarding claim 4, Jaworski discloses the flanges (15) are configured to mechanically engage with the fastener during deflection of the tongue (14) in the second direction.
Regarding claim 5, Jaworski discloses the clamp (10) is formed of metal (see title).
Regarding claim 6, Jaworski discloses the clamp (10) is formed from a single piece of material (see Figure 1).

Claims 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Knapp).
Regarding claim 7, Knapp discloses a mechanical member (4’; see Figure 2)comprising:
a body (8); and
a mounting rail (10) extending from the body such that two grooves (7) are formed between the body and the mounting rail, each groove configured to engage with a respective tooth of a clamp configured to mechanically couple to the mounting rail via a fastener, wherein the mounting rail comprises at least one semi-cylindrical positioning notch (9) sized and shaped to receive the fastener.
Regarding claim 8, Knapp discloses the mounting rail (10) comprises a plurality of positioning notches (9) such that one of such positioning notches may be selected for coupling the clamp to the mounting rail (see Figure 2).
Regarding claim 9, Knapp discloses the mechanical member (4’) comprises an information handling resource of an information handling system (the term “information handling resource” being so broad so as to encompass the member shown in Figure 2; see also NOTE below).
NOTE: It is to be further noted claim 9 is directed to the subcombination of the mechanical member itself, and therefore recitations directed to its intended use impart limited patentable weight.

Allowable Subject Matter
Claims 10-17 remain allowed for the reasons set forth in the non-final rejection mailed February 4, 2022 (copied below).
Jaworski and Knapp separately disclose all the structural limitations directed to the clamp of claim 10, lines 6-23 and mechanical member of claim 10, lines 24-32, respectively. However, there is no motivation to combine Jaworski and Knapp to meet the limitations of mechanically coupling a clamp to a mounting rail of the mechanical member with a fastener, and fastening the fastener to an insert formed in the structural base. Further, the inventions of Jaworski and Knapp are from substantially differing fields and have substantially differing structures such that one of ordinary skill in the art would not look to combine the two references in order to meet the limitations of independent claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s amendments to the claims, filed April 27, 2022, overcome the claim objections set forth in the non-final rejection mailed February 4, 2022. As such, these objections have been withdrawn.
Applicant's arguments filed April 27, 2022 have been fully considered but they are not persuasive.
On page 7, regarding claim 1, Applicant asserts Jaworski fails to teach, disclose, or suggest the planar plates having a mounting hole formed therein for receiving a fastener” as recited in claim 1. Applicant supports this argument by noting the space annotated as a mounting hole by the Examiner in annotated Figure 1 is not mentioned in Jaworski as receiving a fastener. While this may be true, a fastener is not positively recited in the claim (while they are in independent claim 10) and as such is not required by the claim. The limitation “for receiving a fastener” constitutes an intended use recitation. Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As such, the space noted as the mounting hole in annotated Figure 1 above is certainly capably of receiving a fastener, be it a clip or clamp type fastener of similar thickness to the portions 15, or even a bolt or screw, if the structure shown at 12 were to be modified to include a set screw receiving aperture.
On pages 7 and 8, regarding claim 1, Applicant asserts Jaworski fails to teach, disclose, or suggest “a tongue opposite from and mechanically interfaced between the two plates” as recited in claim 1. The Examiner respectfully disagrees. On the outset, Applicant notes it is unclear what structure constitutes the plates. The Examiner has provided the following figure for clarity, which shows the structure the Examiner interprets as a plate, where the second plate is located on the opposite side of portion 10 from the plate shown below.

    PNG
    media_image2.png
    390
    386
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 1 of Jaworski
	As such, Jaworski discloses a tongue (14) opposite from and mechanically interfaced between the two plates, similar to how Applicant’s own tongue (208) is opposite from and mechanically interfaced between the two plates (202) in Figure 2. Further, regarding Applicant’s argument regarding the teeth extending toward each other, as recited in claim 1, lines 4-6, Jaworski shows teeth (18) extending from one plate and toward the other in Figure 1.
On page 8, regarding claim 7, Applicant asserts Knapp fails to teach, disclose, or suggest, “a mounting rail extending from the body such that two groove are formed between the body and the mounting rail, each groove configured to engage with a respective tooth of a clamp configured to mechanically couple to the mounting rail via a fastener, wherein the mounting rail comprises at least one semi-cylindrical positioning notch sized and shaped to receive the fastener.” The Examiner respectfully disagrees and notes, similar to the argument to claim 1, the limitation “configured to engage with a respective tooth of a clamp configured to mechanically couple to the mounting rail via a fastener” is an intended use recitation. The clamp and fastener are not positively recited in the claim (while they are in independent claim 10) and as such are not required by the claim. Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As such, the structure of Knapp is capable of interacting with a clamp and fastener as recited in the claim.
Further, regarding claim 7, in regards to Applicant’s assertion that “[s]teel cables are not fasteners”, the Examiner respectfully disagrees. A fastener is not limited to a bolt-type structure as shown by Applicant in Figure 1A. Fasteners are any device which closes or secures another. As such, steel cables can certainly serve to secure one structure to another. Notwithstanding, the Examiner notes the notch (9) need only be capable of receiving a fastener given its intended use recitation. As such, the semi-cylindrical notch of is certainly capable of securing a bolt-type fastener.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
May 2, 2022